Order filed November 13, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00742-CV
                               NO. 14-18-00743-CV
                                    ____________

                  IN THE INTEREST OF D.W. JR, A CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
              Trial Court Cause No. 2017-48742 and 2017-48742A

                                      ORDER

      These are accelerated appeals from a judgment in suits in which the
termination of the parent-child relationship is at issue. The appellant is the Texas
Department of Family and Protective Services (“the Department”).

      We granted the Department’s motion to extend time to file its brief until
November 12, 2018. When we granted the motion, we noted no further extensions
would be granted absent extraordinary circumstances. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      If the Department does not file a brief by November 26, 2018, we will dismiss
the appeals for lack of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                  PER CURIAM




                                         2